DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: Claims 1-2 in the reply filed on May 31, 2022 is acknowledged.
Claims 3-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.
An action on the merits of elected Claims 1-2 is provided below.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites the limitation “the retardant” in line 5.  It appears the claim should recite “the citrus fruit coloring retardant” in order to maintain consistency with “A citrus fruit coloring retardant” recited in Claim 1, line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “a concentration of the indole-3-acetic acid solution” in lines 1-2.  It is unclear if this refers to “a concentration” recited in Claim 1, line 2 or to an entirely different concentration.  For purposes of examination Examiner interprets the claims to refer to the same concentration.
Claim 2 recites the limitation “preferably 1000 µM” in line 2.  The phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Lindow US 4,877,438.
Regarding Claim 1, Lindow discloses a fruit coloring retardant (controls fruit ripening) of an auxin of indole-3-acetic acid (IAA) (‘438, Column 2, lines 27-37).  Lindow is silent regarding the concentration of indole-3-acetic acid being 100-1000 µM.  However, Lindow discloses russetting occurring as a result of auxin producing bacteria that produces indole-3-acetic acid being present on the surface of the fruit and that the amount of russetting being reduced by reducing the effects of auxins on the fruit surface wherein fruit russetting is reduced by reducing the amount of auxin present on fruit surfaces after it has been produced by bacteria (‘438, Column 2, lines 66-68) (‘438, Column 3, lines 1-15).  Differences in concentration of indole-3-acetic-acid will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the concentration of indole-3-acetic acid based upon the degree of russetting of the fruit on which the indole-3-acetic acid auxin is disposed on the fruit.
Further regarding Claim 1, the limitations “the citrus fruit coloring retardant is prepared by weighing and dissolving indole-3-acetic acid powder in absolute ethanol, adding an obtained indole-3-acetic acid absolute ethanol solution to sterilized distilled water, and mixing evenly to obtain the retardant” are product by process limitations.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).
Regarding Claim 2, Lindlow is silent regarding the concentration of the indole-3-acetic acid solution being 1000 µM.  However, Lindow discloses russetting occurring as a result of auxin producing bacteria that produces indole-3-acetic acid being present on the surface of the fruit and that the amount of russetting being reduced by reducing the effects of auxins on the fruit surface wherein fruit russetting is reduced by reducing the amount of auxin present on fruit surfaces after it has been produced by bacteria (‘438, Column 2, lines 66-68) (‘438, Column 3, lines 1-15).  Differences in concentration of indole-3-acetic-acid will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the concentration of indole-3-acetic acid based upon the degree of russetting of the fruit on which the indole-3-acetic acid auxin is disposed on the fruit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Poulose et al. US 5,037,662 discloses indole-3-acetic acid is an auxin destroying material on the surface of fruit which reduces russeting on the fruit (‘662, Column 2, lines 16-30).
Liu et al. US 2016/0286801 discloses indole auxins function as herbicides when used at high concentrations (‘801, Paragraph [0004]).
Vriezen et al. US 2013/0145499 discloses auxin concentration in fruits regulates cell division activity (‘499, Paragraph [0009]).
Schmulling et al. US 2005/0044594 discloses indole-3-acetic acid stimulates lateral root development and lateral root elongation (‘594, Paragraph [0008]).
Mitter et al. US 2016/0338360 discloses auxin concentration produced by bacterial isolates determined using standard curves for IAA prepared from serial dilutions of 10-100 µg/mL (‘360, Paragraph [0599]).
McCaffrey et al. US 2010/0210002 discloses auxins are compounds that influence cell enlargement, bud formation, and root initiation and control the growth of stems, roots, and fruits and decrease in light and increase in dark and that auxins are toxic to plants in large concentrations (‘002, Paragraph [0051]) and that indole-3-acetic acid is a member of the auxin family and generates the majority of auxin effects in intact plants (‘002, Paragraph [0052]).
McCaffrey et al. US 2010/0162620 discloses the total concentration of auxins being 0.01-0.04 µg/L (‘620, Paragraph [0091]).
Wang et al. US 2021/0298307 discloses indole-3-acetic acid (IAA) auxin controlling and preventing bacterial wilt and being present in a concentrate composition of between about 1 g/L to about 50 g/L (‘307, Paragraphs [0009]-[0011]) wherein the composition is applied to fruits (‘307, Paragraph [0022]).
Hemminghaus et al. US 2014/0128264 discloses concentrations of auxin herbicide depending on whether the composition is a ready to use composition, a concentrate to be diluted with water prior to application, or a herbicidal composition (‘264, Paragraph [0069]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792